Citation Nr: 1508499	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder for accrued purposes.

2.  Entitlement to a total disability rating based on individual unemployability for accrued purposes.

3.  Entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound for accrued purposes.


WITNESSES AT HEARING ON APPEAL

The Veteran and appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 1946.  He died in June 2012.  The appellant is his surviving spouse who has been properly substituted as the claimant.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in February and October of 2011 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In April 2012 the Board remanded the case for additional development so that the Veteran could be afforded VA examinations and medical opinions could be obtained with respect to issues on appeal.  However, the Veteran was not scheduled for these examinations prior to his death in June 2012.  The RO obtained medical opinions with regards to the claims in June 2014.  However, the Board finds that additional development is needed in this case to ensure compliance with the April 2012 remand directives.

As for the claim for entitlement to service connection for a psychiatric disorder claim, the June 2012 remand directed that a psychiatrist review the evidence of record to ascertain the nature of all of the Veteran's psychiatric disabilities and the proper diagnoses thereof.  The remand instructed that the psychiatrist integrate all previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric conditions.  Based on a review of the evidence of record, in a June 2014 report, a VA examiner provided a detailed explanation as to why the Veteran did not meet the diagnostic criteria for a posttraumatic stress disorder (PTSD) diagnosis.  The examiner identified the Veteran's only psychiatric diagnosis as dementia and essentially opined that the disorder was not related to the Veteran's military service.  However, the examiner did not acknowledge or discuss the private medical records from Dr. J. M. reflecting a diagnosis of depressive disorder in 2009 and 2010.  Thus, the examiner did not integrate this diagnosis in the assessment of the nature of the Veteran's psychiatric disorders prior to his death or provide an opinion as to whether the depressive disorder diagnosis was related to the Veteran's military service.  Given this, the June 2014 VA examination report and opinions do not fully address all medical evidence pertinent to the Veteran's service connection claim. 

Regarding the claim for a total disability rating based on individual unemployability (TDIU), the June 2012 Board remand directed a VA examiner to provide an opinion regarding whether the Veteran's service-connected disabilities, either singularly or acting in concert, precluded him from securing and following gainful employment.  At the time of the Veteran's death, service connection had been awarded for bilateral hearing loss; residuals of shell fragment wound to the left shoulder; residuals of shell fragment wound to the left hand; residuals of shell fragment wound to the right thigh and buttocks; residuals of shell fragment wound to the right lower abdomen; and residuals scars on the left hand, left shoulder, abdomen, right thigh, and buttocks.  In the June 2014 report, the VA psychiatrist noted that none of the Veteran's service-connected disabilities were psychiatric in nature, and therefore, did not provide an opinion regarding whether the Veteran's service-connected disabilities precluded his employment.  The RO made no additional attempts to obtain the requested opinion regarding the Veteran's employability.   

The June 2012 remand further directed that the RO obtain a medical opinion as to whether the Veteran's service-connected disabilities, acting together, resulted in him being housebound or in need of regular aid and attendance of another person.  After a review of the evidence of record, the June 2014 examiner commented stated that as none of the Veteran's service-connected disabilities were psychiatric in nature, an opinion regarding the need for aid and attendance would not be provided.  Thus, the evidence still does not include a medical opinion regarding whether the Veteran needed regular aid or attendance or was housebound prior to his death. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the June 2014 report does not comply with the April 2012 remand directives, a remand is warranted so that the RO can obtain adequate medical opinions with respect to the claims on appeal.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant must then be given an opportunity to respond.

2.  After all necessary records development has been completed, the RO must request an addendum opinion from the June 2014 VA psychiatrist regarding the etiology of the Veteran's depressive disorder diagnosis.  The claims file and all electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, the psychiatrist must state whether the depressive disorder diagnosis reflected in the private treatment records from Dr. J.M. was incurred in or related to the Veteran's military service, to include his service in Vietnam.

If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  The RO must obtain a medical opinion from an appropriate examiner as to whether the Veteran's service-connected disabilities precluded him from maintaining substantial employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of nonservice-connected disorders and the Veteran's age during the pendency of the claim.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss; residuals of shell fragment wound to the left shoulder; residuals of shell fragment wound to the left hand; residuals of shell fragment wound to the right thigh and buttocks; residuals of shell fragment wound to the right lower abdomen; and residuals scars on the left hand, left shoulder, abdomen, right thigh, and buttocks.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must also obtain a medical opinion regarding whether the Veteran was in need of regular aid or attendance or was housebound prior to his death in June 2012.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, the examiner must indicate whether the Veteran's service-connected disabilities acting together result in the Veteran being housebound or in need of regular aid and attendance of another person prior to his death.  In reaching these conclusions, the examiner must address the following:

a.  Whether as a result of the Veteran's service-connected disabilities, he was substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area prior to his death, and it is reasonably certain that the disability or disabilities and resultant confinement would have continued for the remainder of his life.

b.  Whether as a result of the Veteran's service-connected disabilities, prior to his death, he had the (1) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; (3) inability of the Veteran to have fed himself through loss of coordination of his upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the RO must furnish the appellant with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

